Citation Nr: 1730734	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-07 028	)	DATE   
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a back condition. 

2.  Whether the Veteran's back injury was incurred in the line of duty and not due to willful misconduct.  

3.  Entitlement to service connection for a back condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1978 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2017, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's service connection claim for a back condition was previously denied in a February 1986 Board decision.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision.    

2.  The evidence submitted since the February 1986 Board decision is not cumulative or redundant and raises a reasonable possibility of substantiating the underlying claim for service connection for a back condition.  

3.  The Veteran's motor vehicle accident was incurred in the line of duty, was not proximately and immediately caused by his actions, and was not a direct result of an act of willful misconduct.  


CONCLUSIONS OF LAW

1.  The February 1986 Board decision is final regarding the issue of service connection for a back condition.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016). 

2.  New and material evidence has been received since the Board's February 1986 decision sufficient to reopen the Veteran's claim of service connection for a back condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

3.  The Veteran's motor vehicle accident was not the result of his own willful misconduct and was incurred in the line of duty.  38 U.S.C.A. §§ 105, 1131, 5107(b); 38 C.F.R. §§ 3.1(m) and (n), 3.102, 3.301.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim has been considered with respect to VA's duty to notify and assist.  Other than the matters addressed in the remand section, the outcome below is favorable.  Thus, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


II.  New and Material Evidence

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a back condition was denied in a September 1984 administration decision.  The Veteran appealed the decision and the appeal was denied by the Board in February 1986.  The Board found that the Veteran's injuries were the result of his own willful misconduct and were not incurred in the line of duty.

Pertinent evidence received since the February 1986 Board decision includes lay statements from the Veteran, statements from the Veteran's friends and family who were present before the November 1981 car accident, medical journal articles, Social Security Administration (SSA) medical records, and private medical treatment records.  Also added to the claims file is a transcript of the Veteran's April 2017 Travel Board hearing testimony.  This evidence is presumed credible for the purpose of determining whether new and material evidence has been submitted.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the evidence submitted since the February 1986 Board decision is new and material.  This evidence is new in that it was not previously considered by agency decisionmakers.  It is also not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim by demonstrating that the Veteran's actions did not constitute willful misconduct.  Accordingly, reopening of the claim of entitlement to service connection for a back condition is warranted.  

III.  Willful Misconduct

In order for a Veteran to be entitled to disability compensation, the injury or disease from which the Veteran's disability results must have been incurred in or aggravated by active military, naval, or air service "in line of duty."  38 U.S.C.A. §§ 105(a), 1131; 38 C.F.R. §§ 3.1(k), 3.1(m), 3.301(a).  "In line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.1(m).

VA has defined willful misconduct as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n)(3).

The simple drinking of alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

The Veteran's personnel records demonstrate that in November 1981 the Veteran was hospitalized after being involved in a motor vehicle accident.  Contemporaneous medical records note that the Veteran's blood alcohol level was in the range of 130-140 mgs or approximately .13 to .14 percent.  His personnel records further indicate that, as a result of the "alcohol related automobile accident," the Veteran was temporarily decertified from the Personnel Reliability Program.   

In August 1984, the National Personnel Records Center stated that there was no line of duty determination of record regarding the November 1981 motor vehicle accident.  In September 1984, the RO issued an Administrative Decision concluding that the car accident was due to the Veteran's own willful misconduct and was not in the line of duty.  The decision cites to the Veteran's alcohol content of between .13 and .14 percent four-and-a-half hours after the accident and notes that the Veteran stated that he had been drinking.  

Despite the fact that the Veteran admitted that he had consumed alcohol on the night of the motor vehicle accident, the Board notes that the preponderance of the evidence is against the conclusion that the Veteran's alcohol consumption proximately and immediately caused this motor vehicle accident.  

The accident report, received by VA in August 1984, notes that the Veteran's ability was impaired but specifically notes that the Veteran had not been drinking.  The report lists "speed too fast/condition" under possible contributing circumstances and notes that the Veteran went around the corner too fast and skidded, hitting the bank on the north side of the road and causing the car to roll over.  

The Veteran testified that on the night of the accident, he had one-and-a-half to two cups of beer while out with some friends.  The accident occurred around 1:30 in the morning and the Veteran stated that he lost consciousness for an undetermined period of time.  When he awoke, he stated that he had no feeling below his waist and was extremely cold.  He found a sealed bottle of liquor in his flight bag and started to drink from it, hoping to warm up.  The Veteran stated that this consumption of alcohol awaiting rescue after the accident caused his elevated blood alcohol level, not any pre-accident alcohol consumption.  The Veteran's statement that he only had two glasses of beer and his level of intoxication was confirmed in lay statements from the Veteran's friends and his sister.  

Notably, one of the EMTs who treated the Veteran on the night of the accident provided a statement on his behalf.  She stated that the Veteran was alert, in a normal mental state, numb and very cold.  She further stated that the Veteran was holding a small bottle of alcohol as the EMTs extricated him from the overturned vehicle and that he stated that he was trying to drink some alcohol to help numb the pain and warm his body.   

Despite the fact that the Veteran admitted that he had consumed alcohol on the night of the accident, the Board finds that the Veteran's alcohol consumption did not proximately and immediately cause the November 1981 motor vehicle accident.  There is no reliable scientific evidence which objectively measures the Veteran's blood alcohol level at or near the time of the accident, in terms that are relevant to VA regulation.  The lay evidence regarding competent and credible observations of the Veteran's behavior at the time does not point to obvious intoxication.  The Board finds the lay statements of the Veteran and others to be credible as to the Veteran's level of intoxication at the time of the accident, particularly in light of corroborating statement from the treating EMT that the Veteran admitted drinking after the accident to stay warm and dull the pain.  Instead, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's injury sustained in the November 1981 motor vehicle accident was incurred in the line of duty.

In conclusion, the Board resolves all reasonable doubt in favor of the Veteran and, therefore, finds that the November 1981 motor vehicle accident was not the result of the Veteran's willful misconduct and, therefore, was incurred in the line of duty.

ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder; to that extent, the appeal is granted.  

The Veteran's motor vehicle accident was in the line of duty and was not due to willful misconduct.  


REMAND

As described above, the Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  When the Board reopens a claim after the AOJ has denied reopening that same claim, the matter generally must be returned to the AOJ for consideration of the merits because the AOJ should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In the present case, the AOJ has not de facto reopened the claim and/or considered such on the merits de novo.  Accordingly, this issue must be remanded to the AOJ for consideration of such in the first instance on the merits.

Further, the Board notes that the Veteran has not been afforded a VA examination.  The Board finds there is insufficient competent medical evidence on file to make a decision on the claim, and a remand is required per the low threshold outlined in McLendon to obtain a VA examination and opinion to assess the nature and etiology of the Veteran's back disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As the Veteran's claim is being remanded for further development, any outstanding treatment records which support the Veteran's claim but are not associated with the claims file should be requested, where necessary, obtained, and associated with the record.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding treatment records that are not already associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  

2.  After completion of step 1, schedule the Veteran for a VA examination with an appropriate VA medical professional to ascertain the nature and etiology of his back injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability is etiologically related to the Veteran's service.  

3.  The AOJ should then review the obtained VA examination report to ensure that the opinion contained therein is responsive to the question posed. 

4.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal.  If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


